Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2020

                                      No. 04-20-00566-CV

                     IN THE INTEREST OF A.H., ET AL CHILDREN,


                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02438
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. See TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal
is required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. see id. The reporter’s record, which was due on December 3, 2020, has not been filed. It
is therefore ORDERED that the reporter’s record must be filed in this appeal no later than
December 14, 2020. See TEX. R. APP. P. 35.3(c). Given the time constraints governing the
disposition of this appeal, requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court